DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 11 and 16 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant argues that the cited paragraph of the reference, Nakagawa (US 2015/0042012), paragraph [0031], merely teaches performing multiple imprint operations at different shot regions and does not disclose or even suggest that processing parameters in different shot regions may be “different and determined based on a length of a time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin,” as recited in amended Claim 11. (Applicant Arguments/Remarks June 30, 2022 pp. 16-18). 
	Examiner maintains that, as in the previous argument dated January 5, 2022, the prior art of Nakagawa, as to the application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11), appears to indicate this length of time as a process parameter (paragraph [0042] respective chronological sequence) indicating being longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. Paragraph [0045] – This is followed as shown in Fig. 8C where the movement of the target shot region – 30a and 30b are stopped when the target shot region (first shot region) – 30a reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
	In other words, because in this prior art, the order of shot deposition and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
	 the length of time between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D, must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C. 
	Moreover, Nakagawa further discloses that the application unit applying the resin droplets is capable of adjusting an application position, an application amount and the like based on operational commands from a controller (Fig. 1 paragraph [0028]  application unit – 6, controller – 7). Thus, adjusting these parameters would be obvious to one with ordinary skill in the art.  

	Applicant amended 11, 14-16 and 19-28 such that new grounds of rejection are provided necessitated by these amendments. 
	Additionally, Applicant amended Claims 21, 23, 26 and 28 to address the objections to the term “original” in claims 26 and 28 and the term “transferring processing” in Claims 21 and 23. There these claim objections are withdrawn.

Claim Interpretation
Claim 11 recites in its imprint method the step of “...changing a processing parameter of the plurality of shot regions, a first recipe of the processing parameter in the first shot region and a second recipe of the processing parameter in the second shot region being different and determined...”.  
Examiner interprets the term “recipe” as being a variation of the processing parameters that are disclosed in the instant application as indicated in the “recipe table” of Figures 8A & 8B, rather it being a compositional variation or difference. Examiner indicates that this is borne out by paragraph [0064] where examples of processing parameters include “...a gap between the template – 200 and the wafer – 100, a pressing force, a pressing speed, a releasing speed, a rest dropping amount, and the like.”
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claim(s) 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 2015/0042012) in view of Mikami (US 2009/0224436) from IDS dated March 11, 2019.
Regarding Claim 11, Nakagawa discloses an imprint method (paragraph [0002] imprint technology) of transferring a fine pattern of an original plate (paragraph [0023] mold – 8 ...surface facing a wafer – 11 contains a pattern section – 8a in which a contoured pattern to be transferred...) against a photo-curable resin (paragraph [0002]) dropped onto a substrate (paragraph [0002] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer), the method comprising: 
sequentially (Figs. 2A2A-4D paragraph [0033] target shot regions in chronological sequence) dropping the photo-curable resin (Fig. 1 paragraph {0028]  droplet discharge unit – 24) onto a plurality of shot regions  (paragraph [0041] multiple shot regions) obtained by dividing the substrate into a plurality of sections (see claim 6), the plurality of shot regions including a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24);
counting a dropping order of the plurality of shot regions, where the dropping order of the first shot region is earlier than that of the second shot region (Figs. 6B paragraph [0043] …when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins));  
 and then, contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (Figs. 6A – 8A, paragraph [0042] chronological sequence, the operations of the imprint apparatus – 1 of the present embodiment after the resin – 10 has been applied onto two adjacent target shot regions – 30a and 30b),
wherein:
contacting the original plate to the photo-curable resin dropped onto the first shot region is performed after contacting the original plate to the photo-curable resin dropped onto the second shot region (Figs. 6A-6F paragraph [0043] next multiple target shot regions that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit;... as shown in Fig. 6D, the mold-pressing step and the curing step are carried out with respect to the target shot region – 30a, after which the mold-releasing step is carried out – Fig. 6E..target shot region – 30b is next moved to the pressing position...Fig. 6F ...also subjected to the mold-pressing step, curing step, and mold-releasing step....) and
 contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (paragraph [0045] target shot regions 30a, 30b to which the resin – 10 has been successively applied from the droplet discharge unit – 24) ,  
Nakagawa further discloses that during a gas application coupled with application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11) appears to indicate this length of time parameter (paragraph [0042] respective chronological sequence) being longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. Paragraph [0045] – This is followed by as shown in Fig. 8C where the movement of the target shot region – 30a and 30b are stopped when the target shot region (first shot region) – 30a reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
In other words, because in this prior art, the order of shot deposition and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
the length of time between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D, must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C.
But while Nakagawa discloses the chronology of multiple shot regions, it does not explicitly disclose changing a processing parameter of the plurality of shot regions, a first recipe of the processing parameter in the first shot region and a second recipe of the processing parameter in the second shot regions being different and determined .
Mikami teaches an imprint method of a semiconductor device (paragraph [0001]) including the sequential dropping photo-curable resin onto a plurality of shot regions (Fig. 2 paragraphs [0051]) with corresponding imprinting to form patterns from patterning processes directed to a current shot and adjacent shots (paragraph [0054]). This process involves changing process parameters according to predetermined steps (Fig. 13 paragraph [0081]) and including a controller that has instructions inputted (Fig. 1 paragraph [0047] processing operation of the nano-imprinting apparatus – 1 to the controller – 3) and to a length of time  (paragraph [0084] length of exposure time) as well as by a template maintained in a lowered position for a predetermined fill-up waiting period while the concave-convex pattern of the template – 211 will be filled with the organic material – C (paragraph [0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakagawa with Mikami whereby a manufacturing method that presses a pattern of an original plate against a phot-curable resin dropped onto a substrate in a sequential manner, would also include the changing of processing parameters according to a length of time including maintaining an exposure time as well as a lowered position of the template.
One with ordinary skill in the art would consider these steps critical and advantageous because this controls precisely the hardening rate such that a soft state remains which allows the template and the organic material to contact each other to a sufficient extent without having to arrange any gap between adjacent shot. This enlarges the effective area on the pattern forming surface of the substrate (paragraph [0094]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a first recipe of the processing parameter in the first shot region and a second recipe of the processing parameter in the second shot region being different and determined based on a length of time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use these recipes of changing processing parameters for the purpose of keeping the light curable material that is applied to be rendered in a partially-hardened state such that it will not interfere with downward movement of the template with respect to adjacent shots (paragraph [0087]).

Regarding Claim 21,  the combination of Nakagawa and Mikami disclose all the limitations of Claim 11 and Nakagawa further discloses that the imprint method further comprises dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions – 30 in the present embodiment, the position of the target shot regions – 30 on the wafer – 11 must be considered in terms of satisfying the following three conditions- followed by distance requirements – all D1>D2, all D1<=D2, some D1>D2 and some D1<=D2 –  for positioning the droplet discharge unit) 
contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the third shot region, at the time of contacting the original plate to the photo-curable resin (paragraph [0048]…in the case where the number of target shot regions is three or more, it may be that there is also a target shot region other than the target shot region where pattern formation has not been conducted). 

2.	Claim 13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012)  and Mikami (US 2009/0224436) as applied to Claim 11 above, and further in view of Wakabayashi (US 2014/0027955), all of record.
Regarding Claim 13, the combination of Nakamura and Mikami disclose all the limitations of Claim 11, however, they are silent regarding the method of irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Mikami to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold)
One with ordinary skill in the art would consider doing this step because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).

Regarding Claim 22, the combination of Nakagawa, Mikami and Wakabayashi disclose all the limitations of Claim 13  and both references mention ultraviolet light ( Wakabayashi – Fig. 1...paragraph [0027] irradiates the resin – 3 with light (for example, ultraviolet light) – 13...:Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)), however, they are silent as to wavelengths being used that are longer than the wavelengths of ultraviolet rays. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wavelengths longer than ultraviolet wavelengths since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to use longer than ultraviolet wavelengths on the irradiation of the liquid droplets for the purpose of using other resins that require different curing sources (Nakagawa, paragraph [0022] if a thermosetting method is employed, a heating source unit for curing a thermosetting resin may be installed instead of the light irradiation unit).

3. 	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012). Mikami (US 2009/0224436) and Wakabayashi (US 2014/0027955), all of record as applied to Claim 13 above, and further in view of Toshima (US 2014/0339721), of record.
Regarding Claim 14, the combination of the combination of Nakagawa, Mikami and Wakabayashi disclose all the limitations of Claim 13, however is silent as to the processing parameter including an intensity of the light applied to the liquid droplet changing an intensity of the light applied to liquid droplet.
Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract). Toshima further discloses a method of changing an intensity of the light applied to the liquid droplet in the plurality of shot regions (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Toshima/Wakabayashi to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 11, where light irradiates a photo-curable resin, would also consider applying that irradiation such that the intensity of light is changed according to a length of time from when the resin is dropped to when the original plate is contacted on the photo-curable resin.
 One with ordinary skill in the art would consider this method because the longer the exposure period taken to cure the resin in the exposure step, the larger the amount of error it causes during the exposure step. Therefore, it is advantageous to raise the intensity because the higher the intensity of light, the shorter the exposure period (paragraph [0051]).

4.	Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012), Mikami (US 2009/0224436) as applied to Claim 11 above, and further in view of Kondo (US 2017/0157810), all of record.
Regarding Claim 15, the combination of Nakagawa and Mikami discloses all the limitations of Claim 11 and while Nakagawa teaches a processing parameter of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage – 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11),  including a resist dropping amount  (paragraph [0028]), however, it is silent regarding at least any one of them being a contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin
Kondo teaches an imprinting process to bring a mold into contact an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate and can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Mikami to incorporate the teaching of Kondo whereby the imprint method of Claim 11 where light irradiates a photo-curable resin applied in droplets, would also consider the changing a contacting speed to the original plate. One with ordinary skill in the art would consider this method because this prevents a collision of the mold (the patterned portion) with the substrate (paragraph [0040]).

Regarding Claim 26, the combination of Nakagawa and Mikami disclose the imprint method according to Claim 11 and Mikami further discloses changing processing parameters, however, Nakagawa and Mikami are silent as to the parameters of gap between original and substrate, pressing force of original to the substrate, pressing speed and releasing speed.
Kondo teaches contacting an original plate supporting unit (Fig. 3 paragraph [0039] supporting unit – 1024 supporting a patterned portion – 1021) which can have a photocurable resin (paragraph [0027])
while making a pressing speed of the original to the photo-curable resin higher than in the second shot region which makes a gap between the original plate and the substrate in the first shot region smaller than that of the second shot region 
making a pressing force of the original plate to the substrate in the first shot region stronger than that of the second shot region (Figs 4A 4B paragraph [0040] In the first operation, the mold – 102 is brought close to the substrate – 103 at a first speed. In the second operation, the mold – 102 is brought close to the substrate – 103 after the first operation at a second speed lower than the first speed, and the mold – 102 comes into contact with the imprint material – 301).
making a releasing speed  of the original plate from the photo-curable resin in the first shot region higher than that of the second shot region (Fig 4D  paragraph [0041] control unit – 190 controls the mold driving unit – 131 so that the mold – 102 (the patterned portion – 1021) is separated from the cured imprint material – 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa with its contacting the original supporting unit of the first shot region where dropping order is earlier than that of the second shot region to the teaching of Kondo where the pressing speed of the original supporting unit to the photo-curable resin is higher than in the second shot region. This would be advantageous because this prevents a collision of the mold (the patterned portion -1021) with the substrate – 103. 

5.	Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Nakagawa (US 2015/0042012) and Mikami (US 2009/0224436) in view of Toshima (US 2014/0339721), all of record.
Regarding Claim 16, Nakagawa discloses a manufacturing method (paragraph [0001]) of transferring a fine pattern of an original plate (paragraph [0023] mold – 8 ...surface facing a wafer – 11 contains a pattern section – 8a in which a contoured pattern to be transferred...) against a photo-curable resin (paragraph [0002]) dropped onto a semiconductor substrate (paragraphs [0002] [0021] photo-curing method first applies an ultraviolet curable resin (imprint material, photocurable resin) to a shot (imprint region) on a substrate (wafer);....manufacture of devices such as semiconductor devices...) , the method comprising: 
sequentially (Figs. 2A2A-4D paragraph [0033] target shot regions in chronological sequence) dropping the photo-curable resin (Fig. 1 paragraph {0028]  droplet discharge unit – 24) onto a plurality of shot regions  (paragraph [0041] multiple shot regions) obtained by dividing the substrate into a plurality of sections (see claim 6), the plurality of shot regions including a first shot region and a second shot region (Fig. 6A paragraph [0043] …target shot regions – 30a, 30b, to which the resin- 10 has been successively applied from the droplet discharge unit – 24);
counting a dropping order of the plurality of shot regions, where the dropping order of the first shot region is earlier than that of the second shot region (Figs. 6B paragraph [0043] …when the target shot region – 30a (the target shot region that is positioned closest to the pattern section – 8a at the time when movement begins));  
 and then, contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (Figs. 6A – 8A, paragraph [0042] chronological sequence, the operations of the imprint apparatus – 1 of the present embodiment after the resin – 10 has been applied onto two adjacent target shot regions – 30a and 30b),
wherein:
contacting the original plate to the photo-curable resin dropped onto the first shot region is performed after contacting the original plate to the photo-curable resin dropped onto the second shot region (Figs. 6A-6F paragraph [0043] next multiple target shot regions that are to be subjected to imprint processing are sequentially moved to a position directly underneath the droplet discharge unit;... as shown in Fig. 6D, the mold-pressing step and the curing step are carried out with respect to the target shot region – 30a, after which the mold-releasing step is carried out – Fig. 6E..target shot region – 30b is next moved to the pressing position...Fig. 6F ...also subjected to the mold-pressing step, curing step, and mold-releasing step....) and
 contacting the original plate to the photo-curable resin dropped onto the plurality of shot regions (paragraph [0045] target shot regions 30a, 30b to which the resin – 10 has been successively applied from the droplet discharge unit – 24) ,  
Nakagawa further discloses that during a gas application coupled with application of successive shots followed by the subsequent pressing of the pattern imprint from the mold (Fig. 6A mold – 8 wafer – 11) appears to indicate this length of time parameter (paragraph [0042] respective chronological sequence)  being longer from dropping to pressing for the first shot region than for the second shot region. See Nakagawa paragraph [0043] – Fig. 6A first shot region – 30a and second shot region – 30b successively applied. Paragraph [0044 – Fig. 7D shows that the movement of the target shot region – 30a and 30b are stopped when the target shot region (second shot region) – 30b reaches the pressing position. Paragraph [0045] – This is followed by as shown in Fig. 8C where the movement of the target shot region – 30a and 30b are stopped when the target shot region (first shot region) – 30a reaches the pressing position. 

    PNG
    media_image1.png
    370
    985
    media_image1.png
    Greyscale

			
    PNG
    media_image2.png
    165
    387
    media_image2.png
    Greyscale

			
    PNG
    media_image3.png
    158
    356
    media_image3.png
    Greyscale
	
In other words, because in this prior art, the order of shot deposition  and pattern imprinting follows the pathway of 1st shot → 2nd shot → pressing 2nd shot → pressing 1st shot,
the length of time  between when the photo-curable resin is dropped in the first shot region to when the original plate is contacted on that resin – Fig. 7D,  must be longer chronologically than the length of time from when the photo-curable resin is dropped in the second shot region to when the original plate is contacted on that resin – Fig. 8C.
But while Nakagawa discloses the chronology of multiple shot regions, it does not explicitly disclose changing a processing parameter of the plurality of shot regions, a first recipe of the processing parameter in the first shot region and a second recipe of the processing parameter in the second shot regions being different and determined .
Mikami teaches an imprint method of a semiconductor device (paragraph [0001]) including the sequential dropping photo-curable resin onto a plurality of shot regions (Fig. 2 paragraphs [0051] ) with corresponding imprinting to form patterns from patterning processes directed to a current shot and adjacent shots (paragraph [0054]). This process involves changing process parameters according to predetermined steps (Fig. 13 paragraph [0081]) and including a controller that has instructions inputted (Fig. 1 paragraph [0047] processing operation of the nano-imprinting apparatus – 1 to the controller – 3) and to a length of time  (paragraph [0084] length of exposure time) as well as by a template maintained in a lowered position for a predetermined fill-up waiting period while the concave-convex pattern of the template – 211 will be filled with the organic material – C (paragraph [0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nakagawa  with Mikami whereby a manufacturing method that presses a pattern of an original plate against a phot-curable resin dropped onto a substrate in a sequential manner, would also include the changing of processing parameters according to a length of time including maintaining an exposure time as well as a lowered position of the template.
One with ordinary skill in the art would consider these steps critical and advantageous because this controls precisely the hardening rate such that a soft state remains  which allows the template and the organic material to contact each other to a sufficient extent without having to arrange any gap between adjacent shot . This enlarges the effective area on the pattern forming surface of the substrate (paragraph [0094]).
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to a first recipe of the processing parameter in the first shot region and a second recipe of the processing parameter in the second shot region being different and determined based on a length of time from when the photo-curable resin is dropped to when the original plate is contacted on the photo-curable resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to use these recipes of changing processing parameters for the purpose of keeping the light curable material that is applied to be rendered in a partially-hardened state such that it will not interfere with downward movement of the template with respect to adjacent shots (paragraph [0087]).
However, Nakagawa nor Mikami do not disclose that the above substrate is a semiconductor substrate, which is prepared with a film to be processed, which is processed by using the photo-curable resin to which the pattern is transferred, as a mask.
 Toshima teaches an imprint apparatus that imprints a pattern on a resin on a substrate using a mold (abstract) and further discloses a method of applying a photo-curable resin on to a semiconductor substrate (paragraphs [0086] [0087]) which can be a film substrate (paragraph [0086]). Moreover, this film can be processed by using the photo-curable resin to which the pattern is transferred as a mask (paragraph [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Toshima whereby the manufacturing method of Nakagawa of pressing a fine pattern of an original plate against a photo-curable resin dropped onto a substrate would include the possibility that this is a semiconductor substrate, which can be in film form and used as a mask.  
One of ordinary skill in the art would have been capable of applying this known technique to a known method of manufacturing a semiconductor device that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. MPEP 2143 I.C

Regarding Claim 23, the combination of Nakagawa, Mikami and Toshima disclose all the limitations of Claim 16 and Nakagawa further discloses that the method further comprises: 
dropping the photo-curable resin onto the first shot region and the second shot region without dropping the photo-curable resin onto a third shot region arranged between the first shot region and the second shot region (Figs. 1, 2 paragraphs [0041] as there is a plural number of single target shot regions – 30 in the present embodiment, the position of the target shot regions – 30 on the wafer – 11 must be considered in terms of satisfying the following three conditions- followed by distance requirements – all D1>D2, all D1<=D2, some D1>D2 and some D1<=D2 –  for positioning the droplet discharge unit) and 
contacting the original plate to the photo-curable resin dropped onto the first shot region and the second shot region while skipping the transferring processing for the third shot region (paragraph [0048] in the case where the number of target shot regions is three or more, it may be that there is also a target shot region other than the target shot region where pattern formation has not been conducted).

6.	Claims 18-19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nakagawa (US 2015/0042012), Mikami (US 2009/0224436) and Toshima (US 2014/0339721A), all of record as applied to Claim 16 above, and further in view of Wakabayashi (US 2014/0027955), all of record.
Regarding Claim 18, Nakamura, Mikami and Toshima disclose all the limitations of Claim 16, however, they are silent regarding the method irradiating light to a dropped liquid droplet of photo-curable resin before contact of the original plate.
Wakabayashi discloses an imprint method which further comprises irradiating light to a liquid droplet of the photo- curable resin dropped onto the substrate (Fig. 2A paragraph [0030] droplets of resin – 3 substrate – 1 coating unit – 11) and in at least one embodiment irradiation light before contact of the original plate (Figs. 3, 4 paragraphs [0032] [0037] irradiation of the near-edge region – 50 with light starts before the resin in the pattern forming region – 51 spreads to the near-edge region – 50 on the substrate – 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Nakagawa and Toshima to incorporate the teaching of Wakabayashi whereby the imprint method of Claim 16 where light irradiates photo-curable resin which is dropped would also consider applying that irradiation on droplets of the photo-curable resin before contact of the original plate (mold). One with ordinary skill in the art would consider doing this because protrusion of the resin from the substrate is prevented or suppressed by prior irradiation (paragraph [0033]).

Regarding Claim 19, the combination of Nakagawa, Mikami, Toshima and Wakabayashi disclose all the limitations of Claim 18 and Toshima further wherein the processing parameter includes an intensity of the light applied to the liquid droplet (paragraph [0058] intensity of exposure light may be increased so as to shorten the exposure period).

Regarding Claim 24, , the combination of Nakagawa, Mikami, Toshima and Wakabayashi disclose all the limitations of Claim 18 and both references mention ultraviolet light ( Wakabayashi – Fig. 1...paragraph [0027] irradiates the resin – 3 with light (for example, ultraviolet light) – 13...:Nakagawa – and that it emits light at a wavelength that uses a below-described resin (ultraviolet curing resin)), however, they are silent as to wavelengths being used that are longer than the wavelengths of ultraviolet rays. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use wavelengths longer than ultraviolet wavelengths since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to use longer than ultraviolet wavelengths on the irradiation of the liquid droplets for the purpose of using other resins that require different curing sources (Nakagawa, paragraph [0022] if a thermosetting method is employed, a heating source unit for curing a thermosetting resin may be installed instead of the light irradiation unit).

7.	Claims 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over  the combination Nakagawa (US 2015/0042012), Mikami (US 2009/0224436) and Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Kondo (US 2017/0157810), all of record.
Regarding Claim 20, the combination of  Nakagawa, Mikami and Toshima disclose all the limitations of Claim 16 and while Nakagawa teaches a processing parameter of the plurality of shot regions (Fig. 1 paragraph [0031] By carrying out this series of imprint operations multiple times while changing shot regions by driving the wafer stage – 5, the imprint apparatus – 1 can form multiple resin patterns on a single wafer – 11),  including a resist dropping amount  (paragraph [0028]), however, it is silent regarding at least any one of them being a contacting speed to the original plate, a pressing force of the original plate to the photo-curable resin or a releasing speed of the original plate from the photo-curable resin
Kondo teaches an imprinting process to bring a mold into contact an imprint material on a substrate and curing the imprint material (abstract). Kondo teaches a method of operation whereby a mold is brought close to the substrate and can include a first and second operation after the first operation. In the first operation, the mold is brought close to the substrate at a first speed. In the second operation, the mold is brought close to the substrate after the first operation at a second speed lower than the first speed. (Figs. 4A-4D paragraph [0040] mold – 102 substrate – 103).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Nakagawa to incorporate the teaching of Kondo whereby the imprint method of Claim 11 where light irradiates a photo-curable resin applied in droplets, would also consider the changing a contacting speed to the original plate. One with ordinary skill in the art would consider this method because this prevents a collision of the mold (the patterned portion) with the substrate (paragraph [0040]).

Regarding Claim 28, the combination of  Nakagawa, Mikami and Toshima disclose changing processing parameters, however, Nakagawa is silent as to the parameters of gap between original and substrate, pressing force of original to the substrate, pressing speed and releasing speed.
Kondo teaches contacting an original plate supporting unit (Fig. 3 paragraph [0039] supporting unit – 1024 supporting a patterned portion – 1021) which can have a photocurable resin (paragraph [0027])
while making a pressing speed of the original to the photo-curable resin higher than in the second shot region which makes a gap between the original plate and the substrate in the first shot region smaller than that of the second shot region 
making a pressing force of the original plate to the substrate in the first shot region stronger than that of the second shot region (Figs 4A 4B paragraph [0040] In the first operation, the mold – 102 is brought close to the substrate – 103 at a first speed. In the second operation, the mold – 102 is brought close to the substrate – 103 after the first operation at a second speed lower than the first speed, and the mold – 102 comes into contact with the imprint material – 301).
making a releasing speed  of the original plate from the photo-curable resin in the first shot region higher than that of the second shot region (Fig 4D  paragraph [0041] control unit – 190 controls the mold driving unit – 131 so that the mold – 102 (the patterned portion – 1021) is separated from the cured imprint material – 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakagawa with its contacting the original supporting unit of the first shot region where dropping order is earlier than that of the second shot region to the teaching of Kondo where the pressing speed of the original supporting unit to the photo-curable resin is higher than in the second shot region. This would be advantageous because this prevents a collision of the mold (the patterned portion -1021) with the substrate – 103. 

8.	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012), Mikami (US 2009/0224436) applied to Claim 11 above, and further in view of Kobiki (US 2014/0037859), all of record.
Regarding Claims 25, Nakagawa and Mikami disclose all the limitations of Claim 11 wherein that the dropping order is earlier than that of the second shot region and the length of time is longer but are silent about the resist dropping amount of the droplets in the first or second shot regions.
Kobiki teaches in regards to a pattern formation method grouping an unevenness pattern of a template into a plurality of groups having different pattern sizes (abstract), there can be a resist dropping amount of amount of the first shot region greater than that of the second shot region (Figs 2A 2B 5A 5B paragraph [0082] that the dispense amount of one droplet of the imprint resist – 71  from the second nozzle – 24  can be greater than the dispense amount of one droplet from the first nozzle – 23).
One with ordinary skill in the art would be motivated to have these differing amounts applied to the method of Claim 11 because this is a means of controlling the distribution of the imprint resist resin (paragraph [0061]).  

9.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Nakagawa (US 2015/0042012), Mikami (US 2009/0224436)  and Toshima (US 2014/0339721) as applied to Claim 16 above, and further in view of Kobiki (US 2014/0037859), all of record.
Regarding Claims 27, Nakagawa, Mikami and Toshima disclose all the limitations of Claim 16 wherein that the dropping order is earlier than that of the second shot region and the length of time is longer but is silent about the resist dropping amount of the droplets in the first or second shot regions.
Kobiki teaches in regards to a pattern formation method grouping an unevenness pattern of a template into a plurality of groups having different pattern sizes (abstract), there can be a resist dropping amount of amount of the first shot region greater than that of the second shot region (Figs 2A 2B 5A 5B paragraph [0082] that the dispense amount of one droplet of the imprint resist – 71  from the second nozzle – 24  can be greater than the dispense amount of one droplet from the first nozzle – 23).
One with ordinary skill in the art would be motivated to have these differing amounts applied to the method of Claim 11 because this is a means of controlling the distribution of the imprint resist resin (paragraph [0061]).  

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742